Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendments
           In the reply filed 9/29/2021, Applicant has amended Claims 1-3, 6, 9, 13, and 21, and cancelled claim 7.  
Claims 1-3, 6, 8-11, 13, 21-23 are under consideration. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2021 was filed after the mailing date of the non-final Office action on 4/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al., (US2018/0298068, filed 4/22/2016, prior art of record), in view of Boissel et al., (OncoImmunology, 2013, 2:1-8, prior art of record), Garcia-Martinez et al., (US2013/0034554, filed 11/24/2010, now US Patent 9,775,921, prior art of record), Al-Tae, F (University of Liverpool, UK, 2012, p. 1-399, prior art of record) and Zhang et al., (Blood, 1994, 83:3654-3663, prior art of record).


In regard to claims 1, 9 and 13, Albelda teaches a method for treating cancer comprising administering to a patient an effective amount of a composition comprising  
In regard to the negative proviso of claims 1, 9 and 13, Albelda teaches the NK cells to be used are the human NK-92 cell line [0849], which Boissel et al., (2013) evidences do not participate in ADCC because they lack the IgG Fc receptor CD16 (Abstract).
Finally, in regard to claims 1, 9 and 13, Albelda teaches the step of administering the CAR-NK cells further comprises administering an anti-IL-6 antibody [1141]. 
However, Albelda does not reduce to practice a method comprising administering to a MM cancer patient a composition comprising CAR-NK cells and anti-IL-6 antibodies.
	Garcia-Martinez teaches a cell therapy method for treating cancers such as MM [0011, 0023, 0027, 0042, 0052], comprising administering to a human patient an effective amount of a composition comprising an anti-IL-6 antibody (Abstract, Examples 19, 21, 23-25, 29-32, see also Figs. 22, 23, 26-31, 38-40). Specifically, in regard claims 1, 9 and 13, Garcia-Martinez teaches methods and compositions comprising an anti-IL-6 antibody composition as an adjunct with cell transplantation composition [0068-0080], and specifically teaches combining the cell composition with the anti-IL-6 antibody composition [0074-0075].  	
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating MM cancer in a patient by administering 
	First, in regard to a combining the CAR-NK cells and an anti-IL-6 antibody in the same composition (as per claims 1 and 9), as stated supra, Aldelda implicitly suggest the combination because there are a limited number of alternative administration steps when following the cite teachings. In other words, because the CAR-NK cells and anti-IL-6 antibodies are either administered concurrently or non-concurrently, and if concurrently they are either combined or separate, one of ordinary skill at the time of filing would have immediately envisioned this combination. 
	Second, in regard to the motivation to combine CAR-NK cell therapy with an anti-IL-6 antibody in general, as stated supra, Albelda suggest the combination to neutralize IL-6 released by CAR cell therapy. Importantly, Al-Tae et al. (2012), demonstrate that NK cells release significant amounts of IL-6 when presented with cancer cells (Abstract, see p. 114, Fig. 3.4, p. 123-124, Figs. 3.8-3.9). Thus, one would have been motivated to combine NK cell therapy with anti-IL-6 antibodies to neutralize the IL-6 released by NK cells in contact with the cancer cells. Furthermore, Garcia-Martinez teaches that IL-6 has an inhibitory effect on donor NK cell cytotoxicity (p. 8, [0070, 0072]). Thus, one would have also been motivated to combine NK cell therapy with anti-IL-6 antibodies to improve NK cell cytotoxicity. Finally, Zhang et al., (1994) discloses anti-IL-6 antibodies reduce the proliferation of MM cancer cells and that the vast majority of MM cells express IL-6 receptors (p. 3656, Fig. 1, p. 3659, Table 3). 
It would have been therefore predictably obvious to combined CAR-NK cells with anti-IL-6 antibodies to treat MM cancer when practicing a method of Albelda. In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988) (citations omitted) (The court held the claimed method would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.). Therefore, one of ordinary skill in the art could have pursued the known potential option of combining CAR-NK cells with anti-IL-6 antibodies to treat MM cancers with a reasonable expectation of success.   This reasonable expectation of success is supported by:  (1) the reference of Albelda et al. contained a detailed enabling methodology for treating MM cancers with CAR-NK cell therapy that could have easily been combined with anti-IL-6 antibodies, (2) Albelda provides a suggestion to combine anti-IL-6 antibodies with CAR cell therapy to neutralize IL-6 release, (3) Garcia-Martinez teaches similar cell therapy methods with composition comprising donor cells and anti-IL-6 antibodies, and (4) the success of inhibiting MM cells with anti-IL-6 antibodies as taught by Zhang suggest the method of treating MM to combine NK-CAR cells and anti-IL-6 antibodies would be successful.  
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/29/2021 are acknowledged.

Second, Applicant argues that the secondary reference of Garcia-Martinez does not cure the deficiencies of Albelda because they teach the administration of anti-IL-6 antibodies to treat a laundry list of diseases, and when they do include anti-IL-6 antibodies as an adjunct to cell therapy, this is not to treat MM. Furthermore, Applicant argues that even if Garcia-Martinez is directed to administering anti-IL-6 antibodies as an adjunct to cell therapy, this is to dampen the cytokine induced inflammatory environment that results from transplantation in order to combat GVHD. Thus, Albelda and Garcia-Martinez are directed to different solutions to different therapeutic problems and the effects of cytokine secretion by dendritic cells in GVHD is not commensurate with the interplay between NK cells and MM cells. 

Finally, Applicant argues that the prior art of Orlowski et al., (2015) and San-Miguel et al. (2014) teach away from using anti-IL-6 antibodies to treat MM. Specifically, Applicant argues that Orlowski demonstrates that the addition of an anti-IL-6 antibody to bortezomib did not improve outcome in patients with MM. Similarly, Applicant argues San-Miguel demonstrates no improved long-term outcomes of MM patients administered an anti-IL-6 antibody in addition to bortezomib, melphalan, and prednisone (VMP). By contrast, Applicant argues that Example 11 of the specification demonstrate that the combination of an anti-IL-6 antibody and NK cells increase the ability of NK cells to kill MM.
Applicant’s arguments and the work of Klingman et al., (2014), Yilmaz et al., (2020), Orlowski et al., (2015), San-Miguel et al. (2014) have been considered but are not found persuasive.
In regard to Applicant’s first arguments towards Albelda, although Albelda does not provide a preferred embodiment of CAR-NK cell therapy to treat MM, Albelda does suggest treating MM with CAR-NK cells throughout the disclosure [0919, 0924, 0928, 0934, 0972-0973]. The MPEP 2123 (I) states that patents are relevant as prior art for all they contain, and that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. In instant case, the use of NK-cells is typical in the cell therapy, and In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	
 As a second matter regarding the motivation provided by Albelda to combine CAR NK-cell therapy and anti-IL-6 antibodies, as acknowledged by Applicant, Albelda teaches “further administering one or more agents to manage levels of a soluble factor resulting from treatment with a CAR-expressing cell”, wherein in the soluble factor is IL-6, and the agent is an anti-IL-6 antibody [1141]. It must be noted that at no point does Albelda teach that the CAR-expressing cell must be a T cell. Although Applicant argues that NK cells do not release IL-6 (see more below), the Examiner has provided the prior art of Al-Tae et al. (2012) to demonstrate that NK cells release significant amounts of IL-6 when presented with several types of cancer cells (Abstract, see p. 114, Fig. 3.4, p. 123-124, Figs. 3.8-3.9). Thus, Al-Tae provides objective scientific evidence that NK cells produce IL-6 when engaged with cancer cells, and therefore supports the motivation to include anti-IL-6 antibodies as a means to manage IL-6 produced by NK cells.  

Furthermore, managing IL-6 levels is only one reason to combine an anti-IL-6 antibody with NK-cell therapy. As stated in the pending rejection, other reasons one of ordinary skill in the art would have been motivated to include an anti-IL-6 antibody with NK cell therapy was because of the known “inhibitory effect on NK cytotoxicity cells through IL-10 and IL-6 (as incubation of NK cells with these cytokines has a dose-dependent suppressive effect on NK cell cytotoxicity)” p. 8, [0070] of Garcia-Martinez. Furthermore, Zhang et al. teaches that inhibiting IL-6 with a neutralizing IL-6 antibody can inhibit MM tumor proliferation by 60% to 100% (p. 3656, Fig. 1). Thus, there were at least 3 reasons to combine anti-IL-6 antibodies with NK cell therapy to treat MM including 1) the managing of soluble IL-6 as taught by Albelda and Al Tae, 2) to relieve the inhibition of IL-6 on NK cell cytotoxicity as taught by Garcia-Martinez, and 3) the inhibitory effects of anti-IL-6 antibodies on MM proliferation as taught by Zhang.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In instant case, the Albelda teaches the treatment of MM with CAR-NK cells, and suggests the inclusion of anti-IL-6 antibodies. While Garcia-Martinez importantly teaches that cell therapy compositions comprising anti-IL-6 antibodies were well known in the prior art [0068-0080], and one of ordinary skill in the art would have had a reasonable expectation of success in combining the CAR-NK cells of Albelda with anti-IL-6 antibodies. In regard to Applicant arguments that one of ordinary skill in the art would not have been motivated to combine the teachings of Albelda with that of Garcia-Martinez, as said in the prior Office action, Garcia-Martinez is directed to both “formulation and dosage regimens using IL-6 antagonists according to the invention, as well as methods for preventing or treating GVHD or leukemia relapse in subjects receiving transplanted cells…and use thereof to potentiate the cytotoxic , apoptotic, and anti-metastatic or anti-invasive effects of chemotherapeutics” (Abstract). Garcia-Martinez is clearly directed to the use of anti-IL-6 antibodies for their use in preventing or treating “leukemia relapse” (Abstract, see also [0027, 0042, 0068, 0071 0080]), and also suggests multiple myeloma [0027, 0042, 0138]. Thus, both Albelda and Garcia-Martines are directed to treating multiple elevated IL-6 levels have been observed many types of cancer, including … multiple myeloma” [0042], and disclose the “inhibitory effect on NK cytotoxicity cells through IL-10 and IL-6 (as incubation of NK cells with these cytokines has a dose-dependent suppressive effect on NK cell cytotoxicity)” p. 8, [0070]. Thus, not only is Garcia-Martinez analogous art to Albelda, but they also acknowledge the association of IL-6 with MM and its inhibitory effects on NK cell therapy, thereby making it predictably obvious to include anti-IL-6 antibodies in the method of NK cell therapy to treat MM as taught by Albelda.
Third, in regard to Applicant argument that Al Tae teaches away from combining NK cells and anti-IL-6 antibodies because NK cell mediated IL-6 secretion is essential for later stages of the adaptive immune response during the early stages of inflammation, MPEP 2145,X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In instant case, although Al Tae discloses that IL-6 plays an important role in multiple conditions including acute phase reactions and inflammation, they also make clear it also has a role in cancer progression (p. 43, 1st para.). Therefore, although one 
Finally, in regard to Applicants arguments that the prior art of Orlowski et al., (2015) and San-Miguel et al. (2014) teach away from using anti-IL-6 antibodies to treat MM, it must be noted that neither publication examine the effects of anti-IL-6 antibodies alone or in combination with cell therapy to treat MM. The cited prior art only study if anti-IL-6 antibodies improve standard chemotherapy based on the proteasome inhibitor bortezomib. Furthermore, Orlowski proposes that the reason why anti-IL-6 antibodies did not show a significant additive effect with bortezomib is because they have overlapping mechanisms of action (p. 21, 1st para.). Applicant is reminded that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that Applicant’s “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.
Finally, in regard to Applicant arguments that Example 11 of the specification demonstrate that the combination of an anti-IL-6 antibody and NK cells increase the ability of NK cells to kill MM, although Fig. 69 demonstrates that KHYG-1 cytotoxicity against U266 cells is improved with IL-6 blocking antibodies, this figure does not present the effects of IL-6 blocking antibodies alone. Thus, it is difficult for the examiner to judge the combined effects of IL-6 blocking antibodies and NK cells. Furthermore, as stated supra, Garcia-Martinez teaches that IL-6 had a well known dose-dependent inhibitory effect on the cytotoxicity of NK cells, and Al Tae teaches that there would 

	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al., (US2018/0298068, filed 4/22/2016, prior art of record), in view of Boissel et al., (OncoImmunology, 2013, 2:1-8, prior art of record), Garcia-Martinez et al., (US2013/0034554, filed 11/24/2010, now US Patent 9,775,921, prior art of record), Al-Tae, F (University of Liverpool, UK, 2012, p. 1-399, prior art of record) and Zhang et al., (Blood, 1994, 83:3654-3663, prior art of record), as applied to claim 1, in further view of Tamura et al., (Leukemia, 2013, 27:464-472, see IDS filed 2/20/2018)

As discussed previously, Albelda et al. suggest a method of treating cancer such as MM comprising administering a composition comprising CAR-NK cells and an anti-IL-6 antibody.
However, Albelda et al., are silent with respect to MM expressing PDL-1.
In regard to claim 3, Tamura et al., (2013) teaches that PDL-1 (alias B7-H1) is upregulated in MM in an IL-6 dependent manner (p. 466, Results, col 1, last para, col 2, last section). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating cancer in a MM patient by administering CAR-NK cells and an anti-IL-6 antibody as taught by Albelda et al., and target PDL-1 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/29/2021 are acknowledged and have been addressed supra.


Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al., (US2018/0298068, filed 4/22/2016, prior art of record), in view of Boissel et al., (OncoImmunology, 2013, 2:1-8, prior art of record), Garcia-Martinez et al., (US2013/0034554, filed 11/24/2010, now US Patent 9,775,921, prior art of record), Al-Tae, F (University of Liverpool, UK, 2012, p. 1-399, prior art of record) and Zhang et al., (Blood, 1994, 83:3654-3663, prior art of record), as applied to claims 1 and 9, in further view of Rossi et al., (Bone Marr Trans, 2005, 36:771-779, prior art of record) 

As discussed previously, Albelda et al., suggest a method of treating MM cancer comprising administering a composition comprising CAR-NK cells and an anti-IL-6 antibody.
In regard to claims 6 and 10, both Albelda and Zhang teaches the anti-IL-6 antibody is elsilimomab (alias B-E8) ([1141] of Albelda; and Fig. 1, legend of Zhang).
alias B-E8) (Abstract, p. 5, 2nd para.). Importantly, Rossi teaches that the elsilimomab antibody has been used clinically in human myeloma patients and can effectively binds IL-6 in vivo (Abstract, Discussion, 1st para.). Thus, it would have been predictably obvious to use elsilimomab in the method of Albelda to neutralize the inhibition of IL-6 on NK cells (as taught by Garcia-Martinez) and to treat the cancer (as taught by Rossi).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/29/2021 are acknowledged and have been addressed supra.


Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al., (US2018/0298068, filed 4/22/2016, prior art of record), in view of Boissel et al., (OncoImmunology, 2013, 2:1-8, prior art of record), Garcia-Martinez et al., .

As discussed previously, Albelda et al. suggest a method of treating MM comprising administering a composition comprising CAR-NK cells and an anti-IL-6 antibody.
However, although Albeda teaches the CAR-NK cells are from a NK cell line, they are silent with respect to the KHYG-1 NK cell line.
	With respect to claim 8, Suck teaches a method for cancer immunotherapy comprising KHYG-1 NK cells (Abstract, p 1163, Fig. 1). Note that Applicant’s specification evidences that it was known that KHYG-1 NK cells are deficient in CD16 expression and do not induce ADCC [0003].
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating cancer with CAR-NK cell lines and an anti-IL-6 antibody as suggested by Albelda et al. and substitute KHYG-1 cells as taught by Suck with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Suck because KHYG-1 cells have enhanced cytotoxicity towards cancer cells (Abstract, p 1163, Fig. 1). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/29/2021 are acknowledged and have been addressed supra.

Claims 21-23 are is rejected under 35 U.S.C. 103 as being unpatentable over Albelda et al., (US2018/0298068, filed 4/22/2016, prior art of record), in view of Boissel et al., (OncoImmunology, 2013, 2:1-8, prior art of record), Garcia-Martinez et al., (US2013/0034554, filed 11/24/2010, now US Patent 9,775,921, prior art of record), Al-Tae, F (University of Liverpool, UK, 2012, p. 1-399, prior art of record) and Zhang et al., (Blood, 1994, 83:3654-3663, prior art of record), as applied to claim 1, in further view of Shah et al. (US2018/0112006, filed 4/15/2016, prior art of record) and Serrano et al., (WO2009/077857, filed 12/17/2008, prior art of record).

As discussed previously, Albelda et al. suggest a method of treating MM comprising administering a composition comprising CAR-NK cells and an anti-IL-6 antibody.
However, although Albeda teaches the CAR-cells can be used in combination with a TNF family member [0834, 1086], they are silent with respect to TRAIL modified CAR-NK cells.
	With respect to claim 21, Shah teaches a method for treating cancer comprising administering TRAIL modified cells (Abstract, [0116-117, 0185, 0215-0223, 0231-0237]), including CAR modified immune cells [0116].

	However, in regard to instant claims, although Shah teaches that TRAIL ligand variants can be used [0138-0146], they are silent with respect to the D269H/E195R variant.
	With respect to claims 21-23, Serrano teaches a method for treating cancer comprising administering the D269H/E195R variant TRAIL, wherein said variant has an increased affinity for TRAIL receptors and reduced affinity for decoy TRAIL receptors (Abstract, pgs. 6-7).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of treating MM with CAR-NK cell lines and an anti-IL-6 antibody as suggested by Albelda and Garcia-Martinez and Shah and substitute the D269H/E195R variant TRAIL ligand as taught by Serrano with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Serrano because the D269H/E195R variant of TRIAL ligand can induce apoptosis in tumor tissue more effectively than the wild type TRAIL (p. 3, lines 21-29).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 9/29/2021 are acknowledged and have been addressed supra.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633